The opinion of the court was delivered by
Hopkins, J.:
This is a companion case to Botello v. Tharp (ante, p. 229). This appeal is from a judgment of the district court dismissing an appeal from the probate court. The probate court had refused to remove the defendant as guardian and refused to require it to render an accounting. The cases were tried together in the district court on the same evidence and consolidated for hearing in this court. The decision in the former case is controlling here.
The judgment it affirmed.